UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

CORNELIUS ROBlNSON,

) Aus _ g
2
) we Dg w 013
Plalnflff, ) €OUHS for ;he’;§g?l Baz"lkrup;cy
) ' /umm'a
v ) Civil Action No.
C` 8/
l I?>~ l l 1
ERlC H. HOLDER, JR., et al., )
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on the plaintiff’s application to proceed in forma pauperis
and his pro se complaint. The Court will grant the application and dismiss the complaint.

Plaintiff is serving a 327-month sentence imposed by the United States District Court for
the Westem District of Texas in August 2008. See Compl. 1111 6-8; see United States v. Breon,
357 F. App’x 615 (5th Cir. 2009) (per curiam) (affrrming plaintiffs convictions and sentences
imposed on plaintiff and his co-defendant), cert. a'enied, 130 S. Ct. 2130 (2010).
Notwithstanding the existence of "a study detailing findings of the U.S. Department of Justice"
that there are a "number of innocent people wrongfully convicted that should be given some sort
of relief," Compl. 11 9, neither defendant has taken steps to "redress the deprivations and
unconstitutional wrongs" plaintiff has suffered because of his unlawful conviction. Id. 1 27; see
generally z`d. W 24-26. Plaintiff demands a declaratory judgment and injunctive relief, id. ‘ll‘|l 27-
29, including an "Evidentiary Hearing in The United . . . States District Court of appropriate
jurisdiction . . . to determine the legality, sufficiency and . . . legitimacy of his convictions." Id. 11

29.

A challenge to the legality of the plaintiff s criminal sentence must be presented to the
sentencing court in a motion under 28 U.S.C. § 2255. See Ojo v. Immigratz`on & Naturalizatz`on
Serv., 106 F.3d 680, 683 (5th Cir. 1997); Robinson v. Upton, No. 13-cv-82, 2013 WL l500442,
at *l (E.D. Tex. Feb. l5, 2013) (Magistrate Judge’s recommendation to deny plaintiff s petition
for a writ of habeas corpus under 28 U.S.C. § 224l, noting that such a petition "is not a substitute
for a motion to vacate, set aside or correct sentence pursuant to 28 U.S.C. § 2255, which is the
primary means of collaterally attacking a federal conviction and sentence"), adopted, 2013 WL
1500436 (E.D. Tex. Apr. l0, 2013). Section 2255 provides specifically that:

[a] prisoner in custody under sentence of a court established by Act
of Congress claiming the right to be released upon the ground that
the sentence was imposed_in violation of the Constitution or laws
of the United States, or that the court was without jurisdiction to
impose such sentence, or that the sentence was in excess of the
maximum authorized by law, or is otherwise subject to collateral
attack, may move the court which imposed the sentence to vacate,
set aside or correct the sentence.

28 U.S.C. § 2255(a) (emphasis added).

The Court will dismiss the complaint for lack of j urisdiction. An Order accompanies this

HM¢/W%~

United States District Jud e

Memorandum Opinion.

 w